DETAILED ACTION APPENDIX
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of U.S. provisional patent application 62/888,326 filed August 16, 2019 under 35 U.S.C. 119(e) is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on March 30, 2020, August 13, 2020, November 02, 2020, February 9, 2021 and February 25, 2021(2).  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “posting, by a user device to a blockchain, a deposit transaction comprising a deposit value and conditions… d) responsive to step c), receiving, by the user device, a payment complete message comprising a tuple from the server computer; e) verifying, by the user device, the conditions”.  Claim 9 contains similar language.  It is unclear how the “conditions” in limitation “e” can be the same conditions as those recited in step a if the state has been updated as recited by the claim and in the written description at paragraph 0069 with regard to step S414 where the language describes “the tuple (sti,s,idi,s), which may be the latest state with the identifier of the state”.  If these are the “conditions” at the time payment is complete and are reflective of the latest state than they cannot be the same “conditions” as they were at the time step a was performed.  Therefore it is unclear as to what is actually being verified at step e i.e. the conditions as they were at step a or as the modified conditions at the time step e is being performed.  Furthermore in claims 1 and 9 if the tuple of step d is expressive of the conditions at the time steps d and e are performed the claim is unclear how the verifying operation of step e ties to the tuple being received in step d.  
Claim 16 recites “…a) posting, by a server computer to a blockchain, a deposit transaction comprising a deposit value and conditions… d) transmitting, by the server computer to the user device, a payment complete message; e) verifying, by the server computer, the conditions”.  It is unclear what the server is “verifying” in step e as nothing within the claim clearly is indicative that either some conditions have been met or what the basis would be for determining that those conditions have been met.  Furthermore it is unclear if the conditions as recited in limitation “a” would be the operative conditions at the time limitation “e” is being performed, making the claim unclear.
Claims 2-8 are also rejected as being dependent upon claim 1.
Claims 10-15 are also rejected as being dependent upon claim 9.
Claims 17-20 are also rejected as being dependent upon claim 16.
Statement Regarding the Prior Art
Examiner’s search revealed several references that are relevant to the claims including the Bentov et al. reference (“How to Use Bitcoin to Design Fair Protocols”, February 19, 2014, 38 pages) and Poon et al. (“The Bitcoin Lightning Network: Scalable Off-Chain Instant Payments”, January 14, 2016, 59 pages) cited in the IDS along with other non-patent literature references (Watanabe et al., “Niji:  Bitcoin Bridge Utilizing Payment Channels””, arXiv:1810.10194v1 [cs.DC], October 24, 2018, 12 pages), (Miller et al., “Sprites and State Channels: Payment Networks that Go Faster than Lightning”, arXiv:1702.05812v2 [cs.CR] November 30, 2017, 24 pages), (“Smart Contracts for the Network”, retrieved from https://raiden-network-specification.readthedocs.io/en/latest/smart_contracts.html, March 20, 2018, 46 pages), (Coleman et al., “Counterfactual: Generalized State Channels”, June 12, 2018, 48 pages), (Lind et al., “Teechain: A Secure Payment Network with Asynchronous Blockchain Access”, arXiv:1707.05454v4 [cs.CR], October 26, 2019, 30 pages) along with Khalil et al. (U.S. Patent Publication 2019/0139037), Eyal et al. (U.S. Patent Publication 2019/0095879) and Madisetti et al. (U.S. Patent 10,102,265) and while the above references are directed towards payment channel operations Examiner is not seeing the particular sequence of operations with regard to sending a payment complete message in claims 1, 9 and 16 along with the tuple of claims 1 and 9 as recited in limitation d of those claims along with the verification of the conditions as recited in limitation e of those claims as nothing within these references appears to read on the sending of the message and subsequently performing some form of verification operation which appear to be based on something present in the payment complete message.  However as Examiner views the combination of limitations d and e to be unclear as currently recited Examiner cannot rule out the possibility that one of these references or perhaps some other reference not revealed in the current search may read on the claims once they are clarified.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685                                                                                                                                                                                                        16